622 P.2d 948 (1981)
HOBACK RANCHES, INC., a Wyoming Corporation, Appellant (Defendant below),
The State of Wyoming (Defendant below),
v.
Edna URROZ, Appellee (Plaintiff below).
No. 5441.
Supreme Court of Wyoming.
January 28, 1981.
Dennis W. Lancaster, Phillips & Lancaster, Evanston, for appellant.
Harry L. Harris, Evanston, for appellee.


*949 ORDER DISMISSING APPEAL
There having been noncompliance with Rule 54(b), W.R.C.P., in that the crossclaims of the appellant against the State of Wyoming have not been determined, therefore the liabilities of fewer than all of the parties were determined upon issuance of an order granting partial summary judgment, and there being no express determination that there is no just reason for delay. Hayes v. Nielson, Wyo., 568 P.2d 905 (1977); Olmstead v. Cattle, Inc., Wyo., 541 P.2d 49 (1975); Crossan v. Irrigation Development Corp., Wyo., 598 P.2d 812 (1979), pursuant to Rules 1.04 and 1.05 and 16, W.R.A.P., upon motion to dismiss filed by appellee, Urroz, it is
ORDERED that the entitled appeal be and is dismissed.